DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
	Claims 1-5, 7-15, 17-22 are pending.
	Claims 1 and 11 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (hereinafter Brown, U.S. Patent Application Publication No. 2013/0007033 A1, filed 09/12/2012, published 01/03/2013) in view of Zhou et al. (hereinafter Zhou, U.S. Patent Application Publication No. 2008/0046394 A1, filed 08/14/2006, published 02/21/2008), and in further view of Kaufmann et al. (hereinafter Kaufmann, U.S. Patent Application Publication No. 2018/0189628 A1, filed 12/30/2016, published 07/05/2018).
Regarding independent claim 1, Brown teaches:
A method for generating responses in automated chatting (at least Abstract [Wingdings font/0xE0] Brown teaches providing answers (e.g. responses) to questions based on any corpus of data (e.g. knowledge data). A method generates a number of candidate passages from a corpus that answer an input query, and finds the correct resulting answer by collecting supporting evidence from the multiple passages), comprising:
Note: a “chat flow” appears to be defined as generally a mixture of messages sent by a user to a chatbot, and responses to those messages sent by the chatbot to the user, “accessing a message in a chat flow” appears to describe obtaining either a message from the user, or a response from the chatbot? Please further elaborate!

accessing a message in a chat flow (at least Abstract [Wingdings font/0xE0] Brown teaches obtaining an input query (e.g. message, question) from a user).
Brown fails to explicitly teach that the message comes from a “chat flow”.
However, Zhou teaches a method (at least pp. 1-2, [0011]-[0020]; Figures 1-3) similar to Brown except that “messages” are obtained from an online discussion forum (see Fig. 2) which the Examiner interprets as the claimed chat flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Zhou with those of Brown as both inventions are related to determining answers to questions posed by users. Adding the teaching of Zhou provides an alternative source of a question and perhaps an answer as coming from a “chat flow”.
Brown further teaches:
Note: “candidate responses to the message” appears to either refer to a response provided by a chatbot or a message issued by a user as the term “message” appears to refer to either based on the definition of a “chat flow” (see Note associated with the 1st limitation above). Please provided clarification!

determining a plurality of candidate responses to the message based on one or more candidate words associated with the message (at least Abstract; pp. 2-3, [0026]-[0027]; Figures 1A-B [Wingdings font/0xE0] Brown teaches receiving an input query (e.g. message), breaking the input query (e.g. message) into query terms (e.g. keywords, candidate words) comprising searchable components, conducting a first search of a corpus of data (e.g. knowledge data) using one or more of the searchable components to obtain those documents from the corpus that include candidate answers (e.g. responses), those documents are then analyzed to generate a set of candidate answers (e.g. responses). A second search is conducted of the corpus using the candidate answers (e.g. responses) and the searchable components to obtain one or more supporting passages).
Brown and Zhou fail to explicitly teach:
ranking each candidate response of the plurality of candidate responses based on a combination of how semantically similar and semantically diverse each candidate response is to the one or more candidate words associated with the message;
selecting, from the plurality of candidate responses, one or more ranked candidate responses based on both semantic similarity and semantic diversity for inclusion in a response to the message;
However, Kaufmann teaches:
ranking each candidate response of the plurality of candidate responses based on a combination of how semantically similar and semantically diverse each candidate response is to the one or more candidate words associated with the message; selecting, from the plurality of candidate responses, one or more ranked candidate responses based on both semantic similarity and semantic diversity for inclusion in a response to the message (at least Abstract; pp. 1-2, [0002]-[0019]; p. 4-6, [0039]-[0043], [0048]; Figures 3-4 [Wingdings font/0xE0] Kaufmann teaches a method for automatically determining a semantically diverse subset of candidate responses to provide for initial presentation to a user as suggestions for inclusion in a reply to an electronic communication. The candidate set of semantically diverse responses are ranked (see p. 2, [0012], [0015]). A similarity measure is also taken into consideration in the ranking that ensures that the set of candidate responses is similar, but not too similar via a difference criterion (see p. 2, [0011]; pp. 5-6, [0048]-[0049])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kaufmann with those of Brown and Zhou as all three inventions are related to determining responses to communications posed by users. Adding the teaching of Kaufmann provides a method of choosing the best response to communications posed by a user from a subset of semantically diverse but similar candidate responses.
Brown further teaches:
generating the response to the message based at least on one or more ranked candidate responses, the generating comprising using the one or more candidate words to form the response,… (at least Abstract; pp. 2-3, [0026]-[0027]; pp. 3-4, [0030]; [0035]-[0038]; Figures 1A-B [Wingdings font/0xE0] Brown teaches an Answer Ranking module 60 that ranks candidate answers (e.g. responses) which have been previously scored by a number of scoring modules (see pp. 2-3, [0027]) using supporting passages (e.g. knowledge data). From these ranked candidate answers (e.g. responses) an answer is determined and delivered to the user).
Brown and Zhou fail to explicitly teach:
,… , the response including both semantic similarity and semantic diversity in an expression of one or more natural language sentences.
However, Kaufmann teaches:
, the response including both semantic similarity and semantic diversity in an expression of one or more natural language sentences (at least Abstract; pp. 1-2, [0002]-[0019]; p. 4-6, [0039]-[0043], [0048]; Figures 3-4 [Wingdings font/0xE0] Kaufmann teaches a method for automatically determining a semantically diverse subset of candidate responses to provide for initial presentation to a user as suggestions for inclusion in a reply to an electronic communication. The candidate set of semantically diverse responses are ranked (see p. 2, [0012], [0015]). A similarity measure is also taken into consideration in the ranking that ensures that the set of candidate responses is similar, but not too similar via a difference criterion (see p. 2, [0011]; pp. 5-6, [0048]-[0049])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kaufmann with those of Brown and Zhou as all three inventions are related to determining responses to communications posed by users. Adding the teaching of Kaufmann provides a method of choosing the best response to communications posed by a user from a subset of semantically diverse but similar candidate responses.

Regarding claim 11, claim 11 merely recites an apparatus for carrying out the method of claim 1. Thus, Brown in view of Zhou and Kaufmann teaches every limitation of claim 11, and provides proper motivation, as indicated in the rejection of claim 1.





Regarding dependent claim 21, Brown and Zhou fail to explicitly teach:
ranking each candidate response of the plurality of candidate responses further comprises: evaluating the semantic similarity or semantic diversity by determining a relevance factor between the message and each candidate response of the plurality of candidate responses based on one or more words, n-gram phrases, chunks, or dependency arcs.
However, Kaufmann teaches:
ranking each candidate response of the plurality of candidate responses further comprises: evaluating the semantic similarity or semantic diversity by determining a relevance factor between the message and each candidate response of the plurality of candidate responses based on one or more words, n-gram phrases, chunks, or dependency arcs (at least Abstract; p. 1, [0002]; pp. 6-8, [0059]-[0078]; Figures 3-4 [Wingdings font/0xE0] Kaufmann teaches generation of candidate responses based on features of the electronic communication such that the candidate responses are contextually relevant to the electronic communication (see Fig. 3, block 300). At block 310 of Fig. 3, the system determines whether the identified additional response of block 306 satisfies one or more difference (e.g., diversity) criterion relative to response(s) included in the selected set).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kaufmann with those of Brown and Zhou as all three inventions are related to determining responses to communications posed by users. Adding the teaching of Kaufmann provides a method of choosing the best response to communications posed by a user from a subset of semantically diverse but similar candidate responses.

Regarding dependent claim 22, Brown and Zhou fail to explicitly teach:
at least one candidate response from the plurality of candidate responses includes an enhanced ranking result based on context from the chat flow indentified from extracted representative words from previous messages and previous responses in the chat flow.
However, Kaufmann teaches:
at least one candidate response from the plurality of candidate responses includes an enhanced ranking result based on context from the chat flow indentified from extracted representative words from previous messages and previous responses in the chat flow (at least Abstract; p. 1, [0002]; pp. 6-8, [0059]-[0078]; Figures 3-4 [Wingdings font/0xE0] Kaufmann teaches generation of candidate responses based on features of the electronic communication such that the candidate responses are contextually relevant to the electronic communication (see Fig. 3, block 300). At block 310 of Fig. 3, the system determines whether the identified additional response of block 306 satisfies one or more difference (e.g., diversity) criterion relative to response(s) included in the selected set).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kaufmann with those of Brown and Zhou as all three inventions are related to determining responses to communications posed by users. Adding the teaching of Kaufmann provides a method of choosing the best response to communications posed by a user from a subset of semantically diverse but similar candidate responses.

Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Zhou, and in further view of Kaufmann and in further view of Azzam et al. (hereinafter Azzam, U.S. Patent Application Publication No. 2004/0249808 A1, filed 06/06/2003, published 12/09/2004).
Regarding dependent claim 2, Brown, Zhou and Kaufmann fail to explicitly teach:
before determining the plurality of candidate responses to the message, completing syntactic gaps in the accessed message by using dependency parsing based at least on a predicate-argument structure analysis to create at least one dependency word pair included in a dependency word pair list.
While Brown does conduct analysis on the input query (e.g. message) including a predicate-argument structure analysis, Brown does not appear to use this as part of completing syntactic gaps in the input query.
However, Azzam teaches:
before determining the plurality of candidate responses to the message, completing syntactic gaps in the accessed message by using dependency parsing based at least on a predicate-argument structure analysis to create at least one dependency word pair included in a dependency word pair list (at least pp. 3-4, [0031]-[0042]; Figures 1-2 [Wingdings font/0xE0] Azzam teaches a question/answer system which analyzes an input query (e.g. message), which includes multiple techniques (e.g. looks at predicate-argument structures) and based on the analysis, chooses a query that is more representative of what the system determines the query is actually asking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Azzam with those of Brown, Zhou and Kaufmann as all three inventions are related to question and answer systems. Adding the teaching of Azzam provides Brown, Zhou and Kaufmann with a method of modifying an input query (e.g. message) such that it better represents the question posed by the user.

Regarding dependent claim 3, Brown, Zhou and Kaufmann fail to explicitly teach:
the completing comprises: obtaining a chat context of the chat flow; extracting keywords from the chat context; determining the one or more candidate words based on at least one of the keywords, knowledge data and a heuristic rule; and appending at least one of the one or more candidate words to the message based at least on a dependency role between the candidate word and a word in the message.
However, Azzam teaches:
the completing comprises: obtaining a chat context of the chat flow; extracting keywords from the chat context; determining the one or more candidate words based on at least one of the keywords, knowledge data and a heuristic rule; and appending at least one of the one or more candidate words to the message based at least on a dependency role between the candidate word and a word in the message (at least pp. 3-4, [0031]-[0042]; Figures 1-2 [Wingdings font/0xE0] Azzam teaches a question/answer system which analyzes an input query (e.g. message), which includes multiple techniques (e.g. looks at predicate-argument structures; the Examiner notes that Applicant states that predicate-argument analysis is associated with dependency, see Specification at page 8, [0049]) and based on the analysis, modifies the input query such that it is more representative of what the system determines the query is actually asking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Azzam with those of Brown, Zhou and Kaufmann as all three inventions are related to question and answer systems. Adding the teaching of Azzam provides Brown, Zhou and Kaufmann with a method of modifying an input query (e.g. message) such that it better represents the question posed by the user.

Regarding dependent claim 4, Brown, Zhou and Kaufmann fail to explicitly teach:
the dependency role is determined from the dependency word pair list, the dependency word pair list comprising at least a plurality of word pairs and dependency roles of the plurality of word pairs.
However, Azzam teaches:
the dependency role is determined from the dependency word pair list, the dependency word pair list comprising at least a plurality of word pairs and dependency roles of the plurality of word pairs (at least pp. 3-4, [0031]-[0042]; Figures 1-2 [Wingdings font/0xE0] Azzam teaches a question/answer system which analyzes an input query (e.g. message), which includes multiple techniques (e.g. looks at predicate-argument structures; the Examiner notes that Applicant states that predicate-argument analysis is associated with dependency, see Specification at page 8, [0049]) and based on the analysis, modifies the input query such that it is more representative of what the system determines the query is actually asking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Azzam with those of Brown, Zhou and Kaufmann as all three inventions are related to question and answer systems. Adding the teaching of Azzam provides Brown, Zhou and Kaufmann with a method of modifying an input query (e.g. message) such that it better represents the question posed by the user.

Regarding dependent claim 5, Brown, Zhou and Kaufmann fail to explicitly teach:
the appending comprises: scoring the one or more candidate words based at least on the dependency role; and appending the one or more candidate words to the message based on a score of the one or more candidate words being above a predetermined threshold.
However, Azzam teaches:
the appending comprises: scoring the one or more candidate words based at least on the dependency role; and appending the one or more candidate words to the message based on a score of the one or more candidate words being above a predetermined threshold (at least pp. 3-4, [0031]-[0042]; Figures 1-2 [Wingdings font/0xE0] Azzam teaches a question/answer system which analyzes an input query (e.g. message), which includes multiple techniques (e.g. looks at predicate-argument structures, keywords, etc.) and based on the analysis, modifies the input query such that it is more representative of what the system determines the query is actually asking
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Azzam with those of Brown, Zhou and Kaufmann as all three inventions are related to question and answer systems. Adding the teaching of Azzam provides Brown, Zhou and Kaufmann with a method of modifying an input query (e.g. message) such that it better represents the question posed by the user.

Regarding claims 12-15, claims 12-15 merely recite an apparatus for carrying out the method of claims 2-5, respectively. Thus, Brown in view of Zhou and Kaufmann teaches every limitation of claims 12-15, and provides proper motivation, as indicated in the rejections of claims 2-5.

Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Zhou, and in further view of Kaufmann, and in further view of Socher et al. (hereinafter Socher, U.S. Patent Application Publication No. 2016/0350653 A1, filed 06/01/2016, published 12/01/2016).
Regarding dependent claim 7, Brown, Zhou and Kaufmann fail to explicitly teach:
the response is generated through a Dynamic Memory Network (DMN) model, the DMN model taking at least the one or more ranked candidate responses as an input to the DMN model.
However, Socher teaches:
the response is generated through a Dynamic Memory Network (DMN) model, the DMN model taking at least the one or more ranked candidate responses as an input to the DMN model (at least Abstract; pp. 5-6, [0059]-[0068]; Figure 3 [Wingdings font/0xE0] Socher teaches a dynamic memory network that is designed to reduce every task in natural language processing to a question answering problem over an input sequence. Inputs and questions are used to create and connect deep memory sequences. Answers are then generated based on dynamically retrieved memories)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Socher with those of Brown, Zhou and Kaufmann as all three inventions are related to the problem of providing answers to questions. Adding the teaching of Socher provides Brown, Zhou and Kaufmann with a specific technique, DMN, to select the best response to a question.

Regarding dependent claim 8, Brown, Zhou and Kaufmann fail to explicitly teach:
generating attention gates iteratively based on at least one of: facts corresponding to a chat context of the chat flow and the one or more ranked candidate responses; memory vectors associated with the chat context; memory vectors associated with the one or more ranked candidate responses; or a vector corresponding to the message.
However, Socher teaches:
generating attention gates iteratively based on at least one of: facts corresponding to a chat context of the chat flow and the one or more ranked candidate responses; memory vectors associated with the chat context; memory vectors associated with the one or more ranked candidate responses; or a vector corresponding to the message (at least Abstract; pp. 8-9, [0086]-[0093], [0096]-[0105]; Figures 9-11 [Wingdings font/0xE0] Socher teaches an attention focusing mechanism (e.g. attention gates) over vector representations (memory vectors) of questions (e.g. message) and input facts (see [0086])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Socher with those of Brown, Zhou and Kaufmann as all three inventions are related to the problem of providing answers to questions. Adding the teaching of Socher provides Brown, Zhou and Kaufmann with a specific technique, DMN, to select the best response to a question.

Regarding dependent claim 9, Brown, Zhou and Kaufmann fail to explicitly teach:
generating, based at least on the attention gates, the memory vectors associated with the chat context and the memory vectors associated with the one or more ranked candidate responses iteratively.
However, Socher teaches:
generating, based at least on the attention gates, the memory vectors associated with the chat context and the memory vectors associated with the one or more ranked candidate responses iteratively (at least Abstract; pp. 8-9, [0086]-[0093], [0096]-[0105]; Figures 9-11 [Wingdings font/0xE0] Socher teaches an attention focusing mechanism (e.g. attention gates) over vector representations (memory vectors) of questions (e.g. message) and input facts (see [0086])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Socher with those of Brown, Zhou and Kaufmann as all three inventions are related to the problem of providing answers to questions. Adding the teaching of Socher provides Brown, Zhou and Kaufmann with a specific technique, DMN, to select the best response to a question.
Regarding dependent claim 10, Brown, Zhou and Kaufmann fail to explicitly teach:
generating the response based at least on one of: the memory vectors associated with the chat context or one of the memory vectors associated with the one or more ranked candidate responses.
However, Socher teaches:
generating the response based at least on one of: the memory vectors associated with the chat context or one of the memory vectors associated with the one or more ranked candidate responses (at least Abstract; pp. 8-9, [0086]-[0093], [0096]-[0105]; Figures 9-11 [Wingdings font/0xE0] Socher teaches an attention focusing mechanism (e.g. attention gates) over vector representations (memory vectors) of questions (e.g. message) and input facts (see [0086])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Socher with those of Brown, Zhou and Kaufmann as all three inventions are related to the problem of providing answers to questions. Adding the teaching of Socher provides Brown, Zhou and Kaufmann with a specific technique, DMN, to select the best response to a question.

Regarding claims 17-20, claims 17-20 merely recite an apparatus for carrying out the method of claims 7-10, respectively. Thus, Brown in view of Zhou and Kaufmann and Socher teaches every limitation of claims 17-20, and provides proper motivation, as indicated in the rejections of claims 7-10.



Response to Arguments
	Regarding the previous rejection of independent claim 1 (and similarly independent claim 11), Applicant has amended each of these claims as indicated below in claim 1:

1.	A method for generating responses in automated chatting, the method comprising:
accessing a message in a chat flow; determining a plurality of candidate responses to the message based on one or more candidate words associated with the message;
ranking each candidate response of the plurality of candidate responses based on a combination of how semantically similar and semantically diverse each candidate response is to the one or more candidate words associated with the message;
selecting, from the plurality of candidate responses, one or more ranked candidate responses based on both semantic similarity and sematic diversity for inclusion in a response to the message; and
generating the response to the message based at least on the one or more ranked candidate responses, the generating comprising using the one or more candidate words to form the response, the response including both semantic similarity and semantic diversity in an expression of one or more natural language sentences.

Applicant states that: The amendments are supported by at least pp. 8-12, [0047]-[0069]; Fig. 4; pp. 16-17, [0088]-[0092]; Fig. 7 and p. 19, [00101]; Fig. 7 of the as-filed specification.

Applicant argues that the prior art of Kaufmann fails to teach:

ranking each candidate response of the plurality of candidate responses based on a combination of how semantically similar and semantically diverse each candidate response is to the one or more candidate words associated with the message;

selecting, from the plurality of candidate responses, one or more ranked candidate responses based on both semantic similarity and sematic diversity for inclusion in a response to the message; and

generating the response to the message based at least on the one or more ranked candidate responses, the generating comprising using the one or more candidate words to form the response, the response including both semantic similarity and semantic diversity in an expression of one or more natural language sentences.

Applicant states that: Kaufmann, in general, ranks candidate responses based on “a threshold degree of conformance ([0039]).”
Applicant further states that: Kaufmann teaches the use of a LSTM neural network using tags or other labels applied to text ([0062]).
Applicant argues that: these passages are not the same as:

“ranking … based on a combination of how semantically similar and semantically diverse each candidate response is to the one or more candidate words associated with the message,”
“selecting … based on both semantic similarity and semantic diversity for inclusion in a response to the message,”
or
“the response including both semantic similarity and semantic diversity in an expression of one or more natural language sentences”.

	The Specification at p. 20, [00106] and Figure 9 appears to most closely match the current claim limitations, as amended.
	Specifically, at step 930, candidate responses may be ranked based at least on knowledge data, where steps prior to step 900 include the completion of syntactic gaps in the message ([00114]-[00122]). Knowledge data is defined as knowledge information obtained from knowledge-style websites on a network, e.g., Wikipedia, which can contribute to improve semantic diversity (Specification at p. 3, [0021; p. 6, [0040]; p. 9, [0053]). Thus, the injection of knowledge data to a message(s)/response(s) as part of a sentence (message/response) completion provides the system with a method to improve semantic diversity.
	It would appear therefore, that the invention provides responses that are semantically similar (e.g. similar meaning) to messages obtained via chat flow. This feature appears to be conventional, as indicated in the prior art descriptions (Specification at pp. 2-3, [0019]-[0020]) and thus is interpreted to the Examiner as Applicant Admitted Prior Art (AAPA).
	As to semantic diversity, the injection of knowledge data provides a system that is also semantically diverse.
	Thus, any response model that includes training data that has been enhanced via knowledge data and/or sentence completion techniques would provide candidate responses that were both semantically similar to the message and semantically diverse from the message.
	The Examiner notes that if this notion is what Applicant considers a novelty of the Invention, that it be better expressed in the claims.
	
The Examiner believes that, given the Broadest Reasonable Interpretation, in view of the Specification (particularly the discussion of conventional systems) and the Drawings, that the prior art of Kauffman reasonably teaches the limitations, as amended, to those limitations to which it applies (Note that the Examiner has provided some updates to the existing rejections).
	
The Examiner suggests that he and Applicant arrange to further discuss this invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 04:30AM - 12:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James H. Blackwell/
05/17/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177